Name: Commission Regulation (EU) NoÃ 1046/2012 of 8Ã November 2012 implementing Regulation (EC) NoÃ 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS), as regards the transmission of the time series for the new regional breakdown
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  economic geography
 Date Published: nan

 9.11.2012 EN Official Journal of the European Union L 310/34 COMMISSION REGULATION (EU) No 1046/2012 of 8 November 2012 implementing Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS), as regards the transmission of the time series for the new regional breakdown THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (1), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1059/2003 constitutes the legal framework for the regional classification in order to enable the collection, compilation and dissemination of harmonised regional statistics in the Union. (2) According to Article 5(5) of Regulation (EC) No 1059/2003, when an amendment is made to the NUTS classification, the Member State concerned should transmit to the Commission the time series for the new regional breakdown to replace data already transmitted. The list of the time series and their length should be specified by the Commission taking into account the feasibility of providing them. These time series are to be supplied within two years of the amendment to the NUTS classification. (3) The NUTS classification has been amended by Commission Regulation (EU) No 31/2011 (2) with effect from 1 January 2012. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Member States shall transmit to the Commission the time series for the new regional breakdown in accordance with the list specified in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 154, 21.6.2003, p. 1. (2) OJ L 13, 18.1.2011, p. 3. ANNEX Required starting year by statistical domain Domain NUTS level 2 NUTS level 3 Agriculture  agricultural accounts 2007 (1) Agriculture  animal populations 2007 Agriculture  crop production 2007 Agriculture  milk production 2010 Agriculture  structure of agricultural holdings 2007 Demography 1990 (1) 1990 (1) Employment, unemployment 2005 2005 (1) Environment  solid waste 2004 Health  causes of death 1994 (1) Health  infrastructure 1993 (1) Health  patients 2000 (1) Household accounts 2000 Information society 2007 (1) Regional accounts 2000 2000 Science and technology  R & D expenditure and staff 2009 Tourism 2004 2004 (1) The transmission is not mandatory.